Citation Nr: 9923356	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-32 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In a March 1997 decision, the RO held that new 
and material evidence had not been submitted to reopen a 
claim seeking entitlement to service connection for a low 
back injury.  In a March 1998 decision, the RO denied a claim 
seeking entitlement to service connection for a skin 
condition of the feet.

The issue of new and material evidence to reopen a claim for 
service connection for a low back disorder is addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  Recent medical evidence pertaining to the veteran shows a 
diagnosis of tinea pedis.

2.  Service medical records show no complaints of, treatment 
for, or diagnosis of any skin conditions of the feet.

3.  No medical evidence suggests that the veteran's tinea 
pedis, first diagnosed after service, was incurred in or is 
related to service.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a skin disorder of the feet 
is plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for a skin condition of the feet, and, 
therefore, there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Generally, competent medical evidence is required to 
meet each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.


II.  Evidence

Service medical records appear complete.  An April 1956 
induction medical examination report indicates that the 
veteran's skin was normal at the time of the examination; his 
feet were noted to have 3rd degree pes planus.  Service 
medical records reflect no complaints of, treatment for, or 
diagnosis of any skin disorders of the feet.  The veteran's 
June 1957 separation medical report shows that his feet and 
skin were normal at the time of that examination.

Subsequent to service, the claims file contains private 
medical records from January 1984 to January 1989.  In June 
1987, the veteran was seen for a rash on his feet which had 
responded to antifungal medication.  The diagnosis was 
probable tinea pedis.  

VA medical records from January 1994 to November 1996 show 
that the veteran was diagnosed with tinea pedis in September 
1996.

The veteran testified before a local hearing officer at the 
RO in December 1997.  During the hearing, he stated that he 
had blisters on his feet during service and that he still had 
them.

III.  Analysis

As stated above, the first element of a well-grounded claim 
is evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  In this case, the Board notes that a recent VA 
outpatient record, dated September 1996, shows a diagnosis of 
tinea pedis.  The Board finds that this evidence is 
sufficient to conclude that the veteran has a current skin 
disorder of the feet for purposes of a well-grounded claim.

Because the claims file contains evidence of a current 
disability, namely tinea pedis, the determinative issue for 
purposes of a well-grounded claim is whether the claims file 
contains competent evidence that the current tinea pedis was 
incurred in or is related to service.  38 C.F.R. §§ 3.303, 
3.304  (1998); Caluza, 7 Vet. App. at 506.  In this regard, 
the Board finds that the veteran has not met his initial 
burden.  Specifically, the Board finds no competent evidence 
that the veteran incurred tinea pedis or any other skin 
condition of the feet during service.  As stated above, no 
service medical records show any treatment for tinea pedis, 
blisters, or any other related feet problems.  Similarly, no 
medical evidence, VA or private, shows any complaints of, 
treatment for, or diagnosis of tinea pedis or any other skin 
condition of the feet at any time prior 1987, approximately 
30 years after the veteran was discharged from service.

The Board has carefully considered the testimony from the 
veteran, indicating that he had blisters on his feet during 
service and presently.  However, this testimony is not 
competent evidence that any current tinea pedis is related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For a well-grounded claim, the veteran must provide competent 
evidence that any continuous symptomatology is related to his 
current disability.  Of course, it must also be shown that 
his current disability is related to service.  This has not 
been shown.  

In light of the above, the Board finds no competent evidence 
in the claims file suggesting that the veteran's tinea pedis 
was incurred in or is related to service.  Under these 
circumstances, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  As a result, the Board 
cannot decide it on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Therefore, his claim must be denied as not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341  (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for a skin condition of the 
feet is denied as not well grounded.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a low back disorder and is attempting 
to reopen the claim with new and material evidence.  
Specifically, the veteran asserts that he first injured his 
low back during service and that his back has hurt in the 
same place ever since that time.  Overall, he believes that 
service connection is warranted.

After careful review of the record, the Board finds that this 
issue is not yet ready for appellate review.

Initially, the Board notes that the RO, in its March 1997 
rating decision, declined to reopen the veteran's claim for 
service connection for a low back disorder.  It reasoned that 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  This rationale 
was reiterated in its subsequent August 1997 rating decision, 
October 1997 Statement of the Case, and June 1998 
Supplemental Statement of the Case.

Under applicable statutory law, "[n]ew and material 
evidence" is defined as that "not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a)  
(1998).

The regulations pertaining to new and material evidence have 
been interpreted in the case law as requiring a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

Obviously, the Hodge case was decided after the RO's 
adjudication of this case.  Nevertheless, because the RO's 
decision relied, in part, on an element of the new and 
material evidence analysis that is no longer considered a 
reasonable interpretation of the statutory law governing new 
and material evidence, i.e. 38 C.F.R. § 3.156(a)  (1998), the 
Board finds that this case should be revisited by the RO 
prior to appellate review.

In addition, the Board finds that there may be additional 
medical records available, but not currently of record.  The 
VA has a duty to obtain all pertinent medical records which 
have been called to its attention by the veteran and by the 
evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  Specifically, the Board notes that the veteran, in 
his December 1996 Veteran's Application for Compensation or 
Pension, VA Form 21-526, indicated that he was treated for a 
back disorder at the VA Medical Center in Memphis, Tennessee, 
from 1957 to the present.  During his December 1997 personal 
hearing, he stated that he went to that VA facility on or 
about 1974.

The claims file shows that, in January 1997, the RO requested 
all medical records from the VA Medical Center in Memphis, 
Tennessee, from January 1957 to the present.  A handwritten 
notation on the request form shows that all records since 
January 1994 were sent to the RO and that the older records 
had been requested from storage.  However, the claims file 
does not indicate whether or not any other medical records 
were retrieved from storage.  No additional VA records are in 
the claims file.

In light of the above, the Board finds that the RO should 
attempt to obtain any VA medical records from the VA Medical 
Center in Memphis, Tennessee, from 1957 to 1994.  In 
addition, it should review this claim in light of the United 
States Court of Appeals for the Federal Circuit's decision in 
Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the VA Medical 
Center in Memphis, Tennessee, in order to 
obtain any additional medical records 
pertaining to the veteran from 1957 to 
1994.  Copies of any and all additional 
records should be made part of the claims 
file.

2.   Thereafter, the RO should review the 
record to determine whether new and 
material evidence has been submitted to 
reopen the veteran's claim of entitlement 
to service connection for a low back 
disorder.  It is important that this 
analysis be conducted pursuant to 
38 C.F.R. § 3.156(a)  (1998), and in 
light of the United States Court of 
Appeals for the Federal Circuit's 
decision in Hodge v. West, 155 F.3d 1356  
(1998).  If, and only if, it is 
determined that the claim should be 
reopened pursuant to 38 U.S.C.A. § 5108 
(West 1991), the RO should then undertake 
a de novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection.  

3.  If the determination remains adverse 
to the veteran, he and his representative 
should be issued a Supplemental Statement 
of the Case pertaining to his claim.  The 
RO should ensure that any Supplemental 
Statement of the Case furnished to the 
veteran contains all relevant statutory 
and regulatory provisions that were not 
set forth in the Statement of the Case or 
previous Supplemental Statement of the 
Case, as well as a detailed reasons and 
bases for all decisions reached.  The 
veteran and his representative should be 
provided with a reasonable period of time 
within which to respond. 

The case should thereafter be returned to the Board for 
further appellate review, as appropriate.  The purpose of 
this REMAND is to ensure satisfaction of due process 
requirements and to further develop the record.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  No action is required 
by the veteran until he receives further notice, but he is 
free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

